/15/20DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 19-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sahatjan et al (US 5674192). 
Regarding claims 19 and 32, Sahatjan et al (hereafter Sahatjan) discloses3 apparatus comprising:(a) a catheter shaft, the catheter shaft (3) being configured to fit in a nasal cavity of a patient (); (b) a balloon (4) positioned at a distal end of the catheter shaft, the balloon being configured to transition between a non-inflated state and an inflated state (figure 1b, 1c), the balloon in the non-inflated state being configured to fit in a passageway associated with a nasal sinus cavity, the balloon in the inflated state being configured to dilate the passageway associated with the nasal sinus cavity; and (c) a therapeutic substance or agent (C:6, L:1-3, the limitations therapeutic substance and agent are both sufficiently broad the encompass the coating of the prior art) on an exterior of the balloon, the therapeutic substance or agent being configured to provide a therapeutic effect on tissue (10-11). The device disclose of Sahatjan would further be sized and configured to fit in a nasal cavity of a patient, configured to fit and dilate a passageway associated with a nasal sinus cavity, and provide a therapeutic effect on tissue near the passageway associated with the nasal sinus cavity (as evidenced by Kanner et al (US 5634910) C:1 L:8-20, since Kanner discloses that coronary balloon angioplasty devices can be used for obstructed nasal lacrimal ducts, and coronary artery diameters and lacrimal duct diameters can be similar in size) since Sahatjan discloses that the device can be used in a coronary artery (C:15, L:2) and thus a coronary artery balloon would be sized and capable of being delivered to the nasal passageways, wherein the drugs on the exterior surface of the balloon would be able to act on obstructions and tissue on tissue near said passageway (C:1, L:8-10). 
Regarding claim 20, Sahatjan discloses all of the limitations set forth in claim 19, the balloon being coated with the therapeutic substance (C:6, L:2).
Regarding claim 21, Sahatjan discloses all of the limitations set forth in claim 19, the balloon being impregnated with the therapeutic substance (C:6, L:10, drug is contained in the coating 6).
Regarding claim 22, Sahatjan discloses all of the limitations set forth in claim 19, the balloon being configured to elute the therapeutic substance onto the tissue in or near the passageway associated with the nasal sinus cavity (C:6, L:10-11, since the device can be delivered to the passageway associated with the nasal sinus cavity, it would be configured to elute the therapeutic substance onto tissue in or near the passageway)
Regarding claim 23, Sahatjan discloses all of the limitations set forth in claim 19, the balloon defining a plurality of apertures (the hydrogel coating 6 can be considered part of the balloon, which has pores C:6, L:59).
Regarding claim 24, Sahatjan discloses all of the limitations set forth in claim 23, the balloon being configured to deliver the therapeutic substance to the tissue in or near the passageway associated with the nasal sinus cavity via the apertures (drug is released from the pores, C: 6, L:54-60). 
Regarding claim 25, Sahatjan discloses all of the limitations set forth in claim 24, the balloon being configured to deliver the therapeutic substance to the tissue in or near the passageway associated with the nasal sinus cavity via the apertures under pressure (C:6, L: 45-47).
Regarding claim 26, Sahatjan discloses all of the limitations set forth in claim 19, the catheter shaft being configured to deliver the therapeutic substance to the tissue in or near the passageway associated with the nasal sinus cavity (C:15, L:1-2; catheter is sized to be delivered to coronary artery, and as addressed above, *** provides evidence that a balloon and catheter system suitable for coronary artery can be used to dilate the lacrimal nasal passageways) 
Regarding claim 27, Sahatjan discloses all of the limitations set forth in claim 19, further comprising a stent carried by the balloon (C:10, L:32-33).
Regarding claim 28, Sahatjan discloses all of the limitations set forth in claim 27, the balloon being operable to expand the stent (C:10, L:45-47). 
Regarding claim 29, Sahatjan discloses all of the limitations set forth in claim 27, the therapeutic agent being carried by the stent, the stent being positioned on the balloon, such that the therapeutic agent is on the balloon via the stent (C:10, L40-45, 57-60).
Regarding claim 30. (new) The apparatus of claim 19, further comprising a guidewire, the catheter shaft being configured for advancement along the guidewire (C:15, L:2-4).

Regarding claim 31, Sahatjan discloses all of the limitations set forth in claim 19, the balloon being formed of a non-compliant material (C:5, L:63, PET).
Regarding claim 32, Sahatjan discloses all of the limitations set forth in claim 31, the balloon comprising polyethylene (C:5, L:59).
Regarding claim 34, Sahatjan discloses all of the limitations set forth in claim 33, the therapeutic agent being carried on the balloon as a coating on the exterior of the balloon (C:6, L:1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Becker et al (US 5021043) in view of Khosravi et al (US 5441515).
Regarding claim 35, Becker et al (hereafter Becker) discloses a method comprising:(a) inserting a balloon catheter into a nasal cavity of a patient (C:9, L:56, 58-60); (b) positioning a balloon of the balloon catheter in a passageway associated with a nasal sinus of the patient; (c) expanding the balloon to thereby dilate the passageway (C:9, L:56-57). Becker further teaches it was known in the art at the time of the invention to further place a standard stent to maintain patency (C:9, L:60-62). However, does not specifically disclose delivering a therapeutic agent to the passageway. However, Khosravi et al (hereafter Khosravi) teaches a balloon expandable stent suitable for nasal procedures (C:11, L:11-14), wherein the stent coated with a therapeutic agent (C:4, L:1-2) and  is delivered via the expanded balloon to contact tissue of the passageway as the balloon is expanded (C:8, L:30-35).  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include a therapeutic agent on the stent of Becker, as taught by Khosravi, in order for the delivered stent to further locally treat a particular lesion or disease.  
Regarding claim 36, Becker in view of Khosravi teaches all of the limitations set forth in claim 35, wherein the passageway including a sinus ostium (Becker, C:9, L:39-42, passage leading from eye into the nose).
Regarding claim 37, Becker in view of Khosravi teaches all of the limitations set forth in claim 35, wherein the therapeutic agent of Becker in view of Khosravi would be delivered to the passageway while the expanded balloon dilates the passageway (Khosravi, C:4, L:1-10, when stent is expanded by balloon the drug would locally treat the passageway). 
Regarding claim 38, Becker in view of Khosravi teaches all of the limitations set forth in claim 35, the balloon having an exterior surface including a coating containing the therapeutic agent, the therapeutic agent being delivered via contact between the coating and tissue of the passageway (Khosravi, C:9, L:4-7, drug is bio-erodible and thus would be delivered via contact with the tissue of the passageway).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771